UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 4666 Faries ParkwayBox 1470 Decatur, Illinois (Address of principal executive offices) (Zip Code) 217-424-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated Filero Non-accelerated FileroSmaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Common Stock, no par value—658,566,339 shares (October 31, 2012) Archer-Daniels-Midland Company Consolidated Statements of Earnings (Unaudited) Three Months Ended September 30, (In millions, except per share amounts) Net sales and other operating income $ $ Cost of products sold Gross Profit Selling, general, and administrative expenses Asset impairment charge - Interest expense Equity in earnings of unconsolidated affiliates ) ) Interest income ) ) Other (income) expense - net 12 18 Earnings Before Income Taxes Income taxes Net Earnings Including Noncontrolling Interests Less:Net earnings (losses) attributable to noncontrolling interests 2 1 Net Earnings Attributable to Controlling Interests $ $ Average number of shares outstanding – basic Average number of shares outstanding – diluted Basic and diluted earnings per common share $ $ Dividends per common share $ $ See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended September 30, (In millions) Net earnings including noncontrolling interests $ $ Other comprehensive income (loss): Foreign currency translation adjustment ) Tax effect (7 ) – Net of tax amount ) Pension liability adjustment 16 8 Tax effect (7
